Proxy Agreement




This Proxy Agreement (the “Agreement”) is entered into as January 4, 2009 among
the following parties in Beijing, China:




1.

Beijing Tibet Health Consulting Co., Ltd. (hereafter referred to as Tibet
Health)

Address: Room 811, Building No.1, 40 Dongzhong Street, Dongcheng District,
Beijing




2.

Le Ling Jin Zang Huang Biotechnology Co., Ltd.

Address: North of Kaiyuan East Road, Leling




3.

Shuxiang Wang

 

4.

Registered Address: Kaiyuandong Avenue, Leling

Zheng Yilin ID 37148119580922009X


5.   Yang An ID120105196212025122


6.   Kong Ruifen

ID32021919430405802X


Shuxiang Wang , Zheng Yilin, Yang An and Kong Ruifen hereby are together
referred to as “Shareholder or Shareholders”.




Whereas




1.

Le Ling Jin Zang Huang Biotechnology Co., Ltd (the “Company”) was established on
November 20th 2008, in which Shan Dong Jin Zang Huang Tibet Pharmaceuticals Co.,
Ltd owns 95% equity interests of the Company, Zheng Yilin owns 2% equity
interests of the Company, Yang An owns 2% equity interests of the Company and
Kong Ruifen owns 1% equity interests of the Company.




2.

Shareholders are willing unlimitedly entrust the person designated by Tibet
Health with the shareholder’s voting right at the shareholder’s meeting of the
Company.










1







NOW THEREFORE, the parties agree as follows:




Article 1 Entrust of Voting Rights




1.1

Shareholders hereby agrees to irrevocably entrust the person designated by Tibet
Health with his shareholder’s voting rights and other shareholder’s right for
representing him to exercise such rights at the shareholder’s meeting of the
Company in accordance with the laws and its Article of Association as the
following (hereafter referred to as “Entrusted Rights”):




(1)

As representative of the shareholders to attend the meeting;




(2)

Representing to act shareholders’ voting rights in shareholder’s meetings;




(3)

Call on for temporary shareholders’ meetings;




Act other voting rights in accordance with articles of association of the
Company (including other voting rights of shareholders in the restated articles
of association). 1.2  Each shareholder will assume relevant responsibilities for
any legal consequences by the acts of Tibet Health to perform the Entrusted
Rights.




1.3

Shareholders hereby agree that Tibet Health can perform the above Entrusted
Rights without consent of the shareholders. However, Tibet Health shall notify
each shareholder immediately after resolutions are reached.




Article 2 Knowledge




2.1

In order to realize the Entrusted Rights, Tibet Health is entitled to learn
about any information related to the Company’s operation, business, client,
accounting, and employees, and review related materials. The Company shall use
all its best endeavors to cooperate.




Article 3 Performance of Entrusted Rights




3.1

Under necessary circumstances, Tibet Health can designate a person (one or
several) within its Company who accepts the entrustment authorized by
Shareholders pursuant to the Article 1 of this Agreement, and this person shall
represent to exercise his shareholder’s voting rights and shareholder’s rights
pursuant to this




2







Agreement.




3.2

Shareholders shall offer full assistance to help Tibet Health act its entrusted
rights, including signing shareholders’ resolution and other related legal
documents concerning the Company decided by Tibet Health, such as documents to
meet governmental requirements for approval and registration).




3.3

If in any time within the term of the Agreement, the entrusted rights cannot be
realized by any reason excluding the breach of agreement by the shareholders and
the Company, each party shall impel a similar replacement, and sign amendments
to revise or adjust the terms and conditions of this Agreement to assure the
realization of the purpose of this Agreement.




Article 4 Obligation and Remedies




4.1

The parties hereby agree that Tibet Health shall not be asked for any remedy or
obligation under the terms of this Agreement.




4.2

The shareholders and the Company agree to remedy any losses of Tibet Health
incurred under the terms of this Agreement and prevent it from damages,
including but not limited to losses related to laws suits, arbitrations, claims,
governmental administrative searches, penalties, provided that such losses are
due to Tibet Health’s intentional act or serious negligence.




Article 5 Representations and Warranties




5.1

The shareholders jointly and severally represent and warrant as the following




(1)

Each of them has the legal right and full power and authority to enter into and
perform this Agreement, which when executed will constitute valid and binding
obligations in accordance with their respective terms.




(2)

Each of them has been authorized with full power to sign and perform this
Agreement.

      

(3)

On the date of this Agreement, Each of them is the Company’s lawful shareholder.
Except for the rights designated by this Agreement, No other third party will
ask for the Entrusted rights. According to this Agreement,




3







Tibet Health can act its Entrusted rights fully and completely according to the
effective articles of associations of the Company.




5.2

Tibet Health and the Company jointly and severally represent and warrant as the
following




(1)

Each of them has the legal right and full power and authority to enter into and
perform this Agreement, which when executed will constitute valid and binding
obligations in accordance with their respective terms.




(2)

Each of them has been authorized with full power to sign and perform this
Agreement.




5.3

The Company represents and warrants as the following




On the date of this Agreement, Shareholders are the Company’s lawful
shareholders. Except for the rights designated by this Agreement, No other third
party will ask for the Entrusted rights. According to this Agreement, Tibet
Health can act its Entrusted rights fully and completely according to the
effective articles of associations of the Company.




Article 6 Term of This Agreement




6.1

This Agreement has been duly executed by the parties’ authorized
representatives. The parties hereby acknowledge that if either of the
shareholders holds the equity interests of the Company, the other person shall
continue to perform this Agreement without time limit.




6.2

If any shareholder transfers it equity interest in the Company with advance
consent of Tibet Health, it will cease to be a party of this Agreement, while
the obligation and commitment of the other shareholder shall not be negatively
affected.




Article 7 Notice




7.1

Any communications among parties of this Agreement, including notice,
requirement and offer shall be delivered in written form.




7.2

In the case of transmission by facsimile, the transmission shall be deemed
delivered




4







upon delivery; In case of delivering face to face, the transmission shall be
deemed delivered upon delivery; all notices or communications sent by registered
mail shall be deemed delivered five (5) Business Days from the time of posting.




Article 8 Breach of Agreement




8.1

The Parties agree and confirm that if any party (the “Breaching Party”)
materially breach any terms of this Agreement or unable to perform any
obligation under this Agreement, it will constitute a “Breach” act. Other party
(the “Observant Party”) shall ask for remedy measures in reasonable time. If the
Breaching Party does not perform any remedy measures in the reasonable time
required by the Observant Party or within 10 days after the written notice of
the Observant Party, then (1) if the shareholders or the Company is the
breaching party, Tibet Health can terminate this Agreement and ask for remedies;
(2) if Tibet Health is the breaching party, the observant party shall ask for
remedies, but cannot terminate the Agreement.




8.2

The rights and remedies designated by this Agreement are accumulative, and do
not exclude other rights or remedies under laws and regulations.




8.3  Article 8 shall survive after the agreement is ceased or terminated.




Article 9 Miscellaneous




9.1

This Agreement shall be executed in six (6) original copies and is hold
respectively by each Party, and each original copy has the same legal effect.




9.2

The execution, validity, interpretation, performance, amendment, termination and
the dispute resolution of this agreement are governed by the laws of Peoples’
Republic of China.




9.3

The Parties shall strive to settle any dispute, conflicts, or compensation
claims arising from the interpretation or performance (including any issue
relating to the existence, validity and termination) in connection with this
Agreement through friendly consultation. In case no settlement can be reached
within  thirty (30) day after one party ask for the settlement, each party can
submit such matter to China International Economic and Trade Arbitration
Commission (the “CIETAC”) in accordance with its rules. The arbitration award
shall be final and conclusive and binding upon the Parties.




5










9.4

Any right, power or remedy granted to a party by one term of this agreement does
not exclude the party from any right, power or remedy granted by other terms or
laws and regulations. And one party’s performance of its right, power and remedy
does not exclude the party from performing other right, power and remedy.




9.5

No failure or delay by any Party in exercising any right or remedy provided by
law or under this Agreement shall impair such right or remedy or operate or be
construed as a waiver or variation of it or preclude its exercise at any
subsequent time and no single or partial exercise of any such right or remedy
shall preclude any other or further exercise of it or the exercise of any other
right or remedy.




9.6

The headings are for convenience and under no circumstances; the headings shall
affect the interpretation of the articles of the agreement.




9.7

This Agreement is severable. If any clause of this Agreement is judged as
invalid or non-enforceable according to relevant PRC Laws, such clause shall be
deemed invalid only within the applicable area of the PRC Laws, and without
affecting other clauses hereof in any way.




9.8

The Parties may amend and supply this Agreement with a written agreement. The
amendment and supplement duly executed by the Parties shall be a part of this
Agreement and shall have the same legal effect as this Agreement.




9.9

Without prior written approval of the other parties, one party can not transfer,
pledge or assign any right, benefit or obligation under this agreement.




9.10 This agreement is binding to all the parties herein and their respective
lawful successors and assignees.




[The blank is intently left.]




6







The parties hereby sign as the following:




Beijing Tibet Health Consulting Co., Ltd.




Signature______________

Legal Representative/Authorized Representative




Le Ling Jin Zang Huang Biotechnology Co., Ltd.




Signature______________

Legal Representative/Authorized Representative




Shuxiang Wang




Signature______________

Legal Representative/Authorized Representative




Zheng Yilin

Signature______________




Yang An

Signature______________




Kong Ruifen

Signature______________











7





